Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 9, 10, 12, 15, 16, 27-31, 63, 68, 69, 98, 133, 137 and 147 drawn to a genetically modified microorganism, including a genetically modified microorganism capable  of producing a CBGA, comprising a polynucleotide encoding: a) an amino acid sequence that is at least 60% identical to SEQ ID NO: 1; b) an amino acid sequence that is at least 60% identical to SEQ ID NO: 27; c) an amino acid sequence that is at least 60% identical to SEQ ID NO: 32; or d) an amino acid sequence that is at least 60% identical to SEQ ID NO: 38 and having a deletion of a gene selected from FOX1, FAA1, FAA4, FAT1, FAT1, PXA1, and PEX11, and methods of making a cannabinoid by contacting a carbon substrate with the genetically modified microorganism.
Group II, claim(s) 95 and 96, drawn to a method of treating a disease or a symptom of a disease comprising administering to a subject in need thereof a cannabinoid.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of an amino acid sequence as recited in claims 1, 98 and 133: Applicant is required to elect one amino acid sequence selected from SEQ ID NO: 1 (as encoded by SEQ ID NO: 2), SEQ ID NO: 27 (as encoded by SEQ ID NO: 26), SEQ ID NO: 32 (as encoded by SEQ ID NO: 31), and SEQ ID NO: 38 (as encoded by SEQ ID NO: 37).
Species of microorganism: Applicant is required to elect one species of microorganism selected from a bacterium and Saccharomyces cerevisiae.
Species of further polynucleotide encoding an enzyme as recited in claims 15-16 and 137:  Applicant is required to elect one polynucleotide sequence selected from SEQ ID NO: 14 (AAE1), SEQ ID NO: 6 (PKS), SEQ ID NO: 8 (OAC), SEQ ID NO: 10 (THCAS), SEQ ID NO: 12 (CBDAS), SEQ ID NO: 18 (CBCAS), SEQ ID NO: 20 (HMG1), SEQ ID NO: 22 (HMG1) and SEQ ID NO: 24 (ERG20).
Species of disrupted gene as recited in claims 28-31 and 147: Applicant is required to elect one species of disrupted gene selected from FOX1, FAA1, FAT1, PXA1, PXA2 and PEX11. Claim 147 is NOT considered to be generic to this species election and claim 147 is subject to withdrawal unless FOX1 is elected.
Species of carbon substrate as recited in claims 68-69: Applicant is required to elect one species of carbon substrate selected from hexanoic acid, glucose, fructose, xylose, sucrose, dextrins, starch, xylan, cellulose, hemicellulose, arabinose, glycerol, ethanol, butanol, and methanol.
Species of claim 96: Applicant is required to elect one disease or symptom selected from anorexia, multiple sclerosis, neurodegenerative disorders, epilepsy, glaucoma, osteoporosis, schizophrenia, bipolar disorder, post-traumatic stress disorder (PTSD), asthma, cardiovascular disorders, cancer, obesity, metabolic syndrome-related disorders, depression, anxiety, insomnia, emesis, pain, and inflammation.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  No claims are generic as far as independent claims 1 and 98 recite Markush groups in the alternative and claim 147 is not generic to the species election set forth above.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Claim 95 (Group II) recites a “cannabinoid made by the method claim 63,” wherein claim 63 depends from claim 1 through intervening claim 15.  A “cannabinoid made by the method claim 63” is interpreted as a product-by-process employed within the single administering step of claim 95 wherein such cannabinoid is not required to be made by the method of claim 63 or through any method utilizing a genetically recombinant microorganism as recited in claim 1 (Group I).  See MPEP 2113.
Groups I and II and species lack unity of invention because even though the inventions of these groups require the technical feature of the features of a genetically modified microorganism comprising a polynucleotide encoding an amino acid sequence at least 60% identical to one of SEQ ID NOS: 1, 27, 32 and 38, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Keasling et al. (WO 2018/200888 A1) (04/27/2018).  
Priority application U.S. Ser. No. 62/568,355 appears to have no disclosure of SEQ ID NOS: 27, 32 and 38 as recited in claim 1.  As such it appears that the earliest priority date that claim 1 may be entitled in 06/19/2018, which is the filing date of Priority application U.S. Ser. No. 62/686,884.
Keasling et al, claim 2, recites:
2. A genetically modified host cell for producing a cannabinoid or a cannabinoid derivative, the genetically modified host cell comprising one or more heterologous nucleic acids encoding a geranyl pyrophosphate:olivetolic acid geranyltransferase polypeptide comprising an amino acid sequence having at least 65% sequence identity to SEQ ID NO:110.
SEQ ID NO: 110 of Keasling et al. is identical to recited SEQ ID NO: 1.  See Keasling et al., page 344.
As such, at least claim 1 is anticipated by Keasling et al. such that the claims do not all share a common special technical feature that makes a contribution over the prior art.  Further, each of SEQ ID NOS: 1, 27, 32  and 38 are separate special technical features.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652